This appellant was charged with the offense of murder in the first degree, in that he unlawfully and with malice aforethought killed Woody Johnson by shooting him with a gun. His trial resulted in his conviction of murder in the second degree, and the jury fixed his punishment at imprisonment in the penitentiary for a term of 10 years. Sentence was accordingly pronounced, and judgment of conviction duly entered. From this judgment an appeal was taken to this court.
The appeal is predicated upon the record proper, which is regular in all things and without error. The judgment of the lower court will stand affirmed.
Affirmed. *Page 674